Citation Nr: 1118935	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a spine disorder.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a sinus condition to include allergies.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for carpel tunnel syndrome.

6.  Entitlement to service connection for residuals of jaw surgery, to include purple spots on the tongue and lower lip, face pain and numbness.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to February 2004, and from January 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2009, the Veteran's claims were transferred to the RO in Baltimore, Maryland.

In October 2009, the Board received additional information from the Veteran for which he did not waive initial RO review and consideration.  In as much as the additional information does not impact the decision rendered below, there is no need either to seek a waiver of initial RO consideration from the Veteran or to remand for RO review and consideration.  See 38 C.F.R. § 20.1304 (2010).

In an October 2009 report of contact, it was noted that a VA employee spoke to the Veteran in order to determine whether he intended to submit a claim for service connection for a ganglion cyst of the right wrist.  The Veteran reported that he considered his ganglion cyst symptoms to be a part of his claim for carpal tunnel syndrome.  Despite this, the September 2008 rating decision makes clear that the Veteran's ganglion cyst was not considered in the Regional Office's analysis for entitlement to service connection for carpal tunnel syndrome.  Thus the issue of entitlement to service connection for a ganglion cyst of the right wrist has not been considered by the Agency of Original Jurisdiction (AOJ).  The Board does not, have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Additionally, the Veteran's claims file includes statements which indicate that the Veteran wishes to make service connection claims for a psychiatric disorder to include PTSD and for a right knee disorder, these issues have also not been considered by the AOJ.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for asthma, a sinus condition to include allergies, sleep apnea, carpel tunnel syndrome, and for residuals of jaw surgery, to include purple spots on the tongue and lower lip, face pain and numbness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A spine disability is not demonstrated.


CONCLUSION OF LAW

A spine disorder, to include arthritis, was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The February 2008 correspondence also notified the Veteran the of how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  VA obtained medical records identified by the Veteran.  

The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

Noting that it was not in possession of service treatment records for the Veteran's second tour of duty, in September 2008 the RO requested that the records management center to retrieve and send it any available service records belonging to the Veteran.  In September 2008, the records management center responded that the Veteran's records from his second period of active duty service could not be located and that if such records were found they would be immediately forwarded.  

The Veteran was requested to provide any additional supporting documents he may have had in August 2008 and he forwarded what service treatment records he had in his possession to include records from his second tour of service.  The Board realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board additionally finds that given the RO's attempts to retrieve the records and the fact that the Veteran has provided service treatment records for the tour of duty in which records were missing, additional attempts to retrieve any missing records would be futile.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Service Connection for a Spine Disorder-Factual Background and Analysis

The Veteran contends that he has a spine disorder which is related to his service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a spine disorder.

The Veteran's DD 214 shows training to include three weeks of basic airborne school in August 2000.  The Veteran's January 2000 enlistment reports of medical examination and medical history note a normal spine and reveal no complaints of back pain.  Service treatment records from the Veteran's first period of active duty between February 2000 and February 2004 are silent as to any complaints of or treatment for back pain.  The Veteran's January 2007 post-deployment assessments reveal complaints of back pain.  

In his October 2008 notice of disagreement, the Veteran stated that during service he participated in road marches with ruck sacks in excess of 10 miles on a regular basis and that he went on numerous road marches in Korea.  He described perpetual tightness and pain in his back due to this stress.  

In a March 2009 statement in support of his claim, the Veteran stated that his back pain was caused or aggravated by jumping out of airplanes in the 82nd Airborne Division.  He stated that when preparing for a jump he was strapped with a ruck sack which contorted his back for hours as he waited to jump.  In his October 2009 VA-9 substantive appeal, the Veteran stated that he believed that his back pain was due to poor sleeping quarters in service.

The Veteran's treatment claims file contains VA medical center treatment records dated between January and September 2007, these records do not contain any evidence of a diagnosis of a spine disorder.  The Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's contentions that he has experienced back pain since service.  While the Veteran's complaints of back pain are documented in his statements in support of his claim, the presence of pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, sub nom.,  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, the evidence has shown an in-service complaint of back pain.  However, the evidence does not demonstrate any current back disability.  Accordingly, the Veteran's claim for service connection for a spine disorder is denied. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a spine disorder is denied.


REMAND

The Board finds that additional development is in order before a determination may be made on the merits of the Veteran's claims for entitlement to service connection for asthma, a sinus condition to include allergies, sleep apnea, carpel tunnel syndrome and residuals of jaw surgery.

The Veteran was afforded a VA respiratory examination in June 2008.  During the examination it was noted that the Veteran had exercise-induced bronchial asthma and that the Veteran reported symptoms of asthma during service.  The examiner stated, however, that the Veteran's claims file was not available for review and no opinion as to the etiology of the Veteran's diagnosed asthma was provided.  

A separate June 2008 VA examination of the nose diagnosed chronic nasal sinus disease, however, no opinion was offered addressing whether this disorder was related to service.

Similarly, in a July 2008 VA neurology examination, the examiner noted that the Veteran reported having symptoms of sleep apnea after returning from service and that he had carpel tunnel syndrome by history which was mostly resolved.  The examiner noted that neither a sleep study report which found sleep apnea nor the Veteran's claims file were available.  Those records were not provided for further evaluation by the examiner, and consequently the examiner did not provide an opinion as to the etiology of either the Veteran's sleep apnea or his carpal tunnel syndrome.  

As the VA examiners were unable to properly review the Veteran's claims file and as they accordingly were unable to provide opinions addressing the etiology of the Veteran's claimed asthma, sinus condition, sleep apnea and carpal tunnel syndrome, the VA examinations are inadequate for appellate review purposes.  Accordingly, the Veteran should be afforded new VA examinations for respiratory, nose and neurological disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Finally, the Board notes that service treatment records indicate that the Veteran underwent dental surgery in service.  Service treatment records also show that he had pigmentations around the tongue and mouth.  The Veteran has not been afforded a VA examination for this disorder, he missed a VA examination scheduled for August 2008.  In his October 2009 VA-9 substantive appeal form, the Veteran stated that he was running late for his examination and when he called on to report that he was going to be late he was told his examination would be rescheduled.  

The evidence indicates that the Veteran's present jaw and mouth disorders may be related to service, a VA examination is thus warranted.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board reminds the Veteran, however that corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Keeping both the Veteran's duty to participate in his claim and VA's duty to assist in developing a claim, the Board finds that the Veteran should be scheduled for a new VA examination so the etiology of any mouth and jaw disorder may be determined.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of any additional medical care providers who have treated the Veteran for respiratory, sinus, sleep, carpal tunnel syndrome and jaw and mouth disorders since 2008.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Following the receipt of the records, the AMC/RO should schedule the Veteran for VA ENT, neurological, and dental examinations.  The claims folder must be made available to each examiner to review.  

The appropriate examiner for each disorder must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has

a) asthma;
b) a sinus disorder or allergies;
c) sleep apnea;
d) carpal tunnel syndrome;
e) a jaw of mouth disorder;
f) or related disorders

which is/are related to active duty service.

In preparing any opinion, the examiner must note the following terms:

*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.

If an examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed disorder is unknowable.

A complete rationale for any and all opinions expressed must be provided.  The examiners should provide a copy of their curriculum vitae with the examination report.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any of the benefit sought on appeal are not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


